DETAILED ACTION
This is an allowance of all claims filed on 07/06/2020. Claim 20 has been amended by applicant. Claims 1-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20 are amended by examiner as follow:
20. (Currently Amended) The system of Claim 19, further comprising:
at least one additional SCM configured for byte-addressable access of data, wherein at least a portion of the at least one additional SCM is further configured to serve as at least a portion of the address space of the processor; and
at least one additional secondary memory configured to store data using the secondary memory smallest writable unit for writing data in the at least one additional secondary memory, wherein the at least one additional secondary memory has at least one of a greater read latency and a greater write latency than the at least one additional SCM.
Authorization for this examiner’s amendment was given in an interview with attorney Daniel Barry (Reg No. 65,423) on 06/15/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites the following allowable limitation: “control circuitry configured to: receive an operation instruction from the processor to perform an operation on data stored in the secondary memory; and load the data from the secondary memory into the SCM for performance of the operation by the control circuitry of the device or by the processor.”
Closest prior art Noguchi et al. [US 10,423,536] appears to teach fetching data from byte addressable storage class memory as well as a second memory.
Wang et al. [US 10,496,544] appears to teach two level memory, wherein one level is the byte-addressable storage class memory.
Nale et al. [US 9,342,453] appears to teach near and far memory for storing and accessing data.
Khosravi et al. [US 2018/0095898] appears to teach encryption/decryption of data in storage class memory.
Ummadi et al. [US 9,836,404] appears to teach utilization of byte addressable storage class memory to improve data latency.
However, the prior arts on record do not appear to teach receiving an instruction from the processor to perform an operation on data stored in the secondary memory and load the data from secondary memory into storage class memory for performance of the operation. Based on this rationale, Claim 1 and its dependent claims 2-10 are allowed.
Independent Claim 11 appears to contain same allowable subject matter as Claim 1. Therefore, Claim 11 and its dependent claims 12-18 are allowed.
Independent Claim 19 contains the following allowable limitations: “receiving one or more commands from the processor to access data that is greater than the secondary memory smallest writable unit; and in response to the one or more commands received from the processor to access data that is greater than the secondary memory smallest writable unit, accessing data in the secondary memory for the one or more commands received from the processor.”
The prior arts on record do not appear to teach receiving one or more commands from processor to access data that is greater than the secondary memory’s smallest writable unit.
Based on this rationale, Claim 19 and its dependent claim 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MASUD K KHAN/            Primary Examiner, Art Unit 2131